Title: To George Washington from Joseph Tucker, 15 July 1793
From: Tucker, Joseph
To: Washington, George



Sir
York District of Maine July 15 1793

The Honble Mr Thatcher, a few days since requested me to take the Appointment of Collector for the Port of York, in case of the death of Mr Trevett, who was then thought by his Physicians to be beyond recovery, and has since Expired—And your Excellency should see fit to Appoint me.

Mr Thatcher said, that there would be no other person recomended, and in order to remove every Objection, I sold what Small Navigation I had, it is a Small Port, the income very small; but my situation such that I could Attend to it without much inconvenience; from the Assurance I had from Mr Thatcher, a letter he left with me for the Secretary of the Treasury which I have forwarded: I made every Arrangement Necessary.
This day I am informed that Mr Sewall, is recommended by his kinsman Mr Sewall, keeps the County Goal, some distance from the water—I had the honour to serve through the War under your Excellency was Paymaster to Colo. Brooks[’]s 7th Massachusetts Regiment, was wounded at the Battle of Bemises heights in October 1777 I have never thought of making application for a Pension, this Office was at my door, I was in hopes of Obtaining it; If your Excellency should think proper to Appoint me I shall Esteem it a favour. I am with the greatest Respect Your Excellencys most Obedient & Very Humble Servant

Joseph Tucker

